Exhibit 10.9

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of January 1, 2004 (the “Effective Date”), by and between IESI Corporation, a
Delaware corporation (“IESI” or “Employer”), and Charles F. Flood (“Executive”).

 

WITNESSETH

 

WHEREAS, Employer desires to employ Executive, and Executive desires to be
employed by Employer, upon the terms and subject to the conditions set forth in
this Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employer and Executive, intending to be legally
bound, agree as follows:

 

1.                                      Employment - IESI hereby employs
Executive as its President and Chief Executive Officer upon the terms and
conditions and for the compensation herein provided. Executive hereby agrees to
be so employed and to render the services specified herein for Employer and any
subsidiaries or affiliates of Employer. In his capacity as its President and
Chief Executive Officer of Employer, Executive shall devote his full and
undivided business time and attention to his duties and responsibilities.

 

2.                                      Term of Employment - Subject to the
provisions for termination as provided in Section 5 hereof, the term of
Executive’s employment hereunder (the “Term”) shall be for a period commencing
as of the Effective Date and terminating December 31, 2006.

 

3.                                      Duties and Powers - During the Term,
Executive agrees as follows: to devote his full and exclusive business time and
attention to the business of Employer and of any subsidiaries or affiliates of
the Company including, but not limited to, IESI Corporation (excluding
reasonable vacations and sick leave in accordance with Employer’s policies
consistent with his position); to perform all duties in a professional and
prudent manner, to devote the best of his skill, energy, experience and judgment
to such duties; and to communicate to Employer suggestions, ideas or information
that may be helpful to Employer in its businesses.  Executive shall have all the
powers and agrees to perform all of the duties associated with his position as
President and Chief Executive Officer of Employer, subject to all lawful
policies and guidelines as may be established by the Board of Directors of
Employer (the “Board”).  Executive agrees not to engage in any other activity or
own any interest that would conflict with the interests of Employer or would
interfere with his responsibilities to Employer and the performance of his
duties hereunder; provided, however, that: (i) passive investment of less than
5% of the outstanding securities of any company or any other investment that
does not conflict with Executive’s performance of his duties to Employer
hereunder shall be deemed not to violate this provision, it being understood
that, except as set forth below, an investment of more than 5% in a company
other than Employer engaged in the solid waste industry shall be deemed to
conflict with Executive’s performance of his duties hereunder; and (ii)
Executive may engage in activities involving charitable, educational, religious
and similar types of organizations, speaking

 

--------------------------------------------------------------------------------


 

engagements and similar type activities to the extent that such other activities
do not detract from the performance by Executive of his duties and obligations
hereunder.

 

4.                                      Compensation and Benefits - For all
services rendered by Executive pursuant to this Agreement, Employer shall
compensate Executive as follows:

 

(a)                                  Base Compensation - In consideration of the
full and faithful performance by Executive of his obligations hereunder during
the Term and subject to the terms and conditions set forth herewith, Employer
(or any subsidiary or affiliate of Employer for which Executive also provides
services hereunder) shall pay to Executive $350,000 per annum (such annual
compensation as it may be increased from time to time shall be referred to
herein as the “Base Compensation”).  Executive’s Base Compensation will be paid
in accordance with Employer’s customary payroll practices (but not less
frequently than monthly) and will be prorated based upon the number of days
elapsed in any partial year. Base Compensation shall be reviewed annually and
may be increased at the sole discretion of the Board.

 

(b)                                 Bonus - In addition to the Base Compensation
payable to Executive, Executive may be awarded performance bonuses from time to
time, in the sole discretion of the Board.

 

(c)                                  Benefits - Vacation.  During the Term,
Executive shall be entitled to such benefits (including health, dental and
disability coverage, life insurance, 401K, holiday and sick days) as Employer
may, from time to time, make available to its executive employees. Executive
shall be entitled to four (4) weeks paid vacation during each calendar year of
employment, with such vacation allowance being prorated in respect of any
employment period of less than 12 full months. Notwithstanding the foregoing,
Executive shall not be entitled to take more than two weeks of vacation leave at
any one time. Unused vacation shall not be carried forward.

 

(d)                                 Expenses – Executive shall be entitled to
reimbursement for his ordinary and necessary business expenses, including
country club dues not to exceed $2,500 annually, incurred in the performance of
his duties under this Agreement if supported by reasonable documentation as
required by Employer in accordance with its usual practices.

 

(e)                                  Car Allowance - During the Term, Executive
shall be entitled to a car allowance of $1,000 per month.  Executive shall be
responsible for all costs associated with such car (other than fuel expenses
reimbursable under Section 4(d) hereof).

 

(f)                                    Liability for Taxes - Employer shall have
no liability for any tax obligation of Executive attributable to any payment
made under this Agreement except for customary federal and state withholding
taxes (e.g., social security, Medicare, etc.).  Employer may withhold from any
such payment such amounts as may be required by applicable provisions of the
Internal Revenue Code, other tax laws, and the rules and regulations of the
Internal Revenue Service and other tax agencies, as in effect at the time of any
such payment.

 

2

--------------------------------------------------------------------------------


 

5.                                      Expiration/Termination of Employment

 

(a)                                  Expiration at End of Term - Unless earlier
terminated in accordance with the terms of this Agreement, Executive’s
employment shall expire at the end of the Term.

 

(b)                                 Termination at Will - The parties
acknowledge and agree that Executive’s employment hereunder is an employment at
will.  Notwithstanding any other provision contained in this Agreement, either
Executive or Employer may terminate Executive’s employment hereunder at any time
with or without Cause (as defined in subsection 5(e)(i)) or for Good Reason (as
defined in subsection 5(e)(ii)) at his election upon prior written notice (a
“Termination Notice”) to the other.  A Termination Notice shall be effective
upon delivery to the other party and the termination shall be effective as of
the date set forth in such Termination Notice (hereinafter, the “Termination
Date”).

 

(c)                                  Effect of Expiration or Termination For
Cause or Without Good Reason - Upon the expiration of this Agreement pursuant to
subsection 5(a) hereof or upon a termination of this Agreement pursuant to
subsection 5(b) hereof by Employer with Cause or by Executive without Good
Reason, Executive shall be entitled to payment of: (i) Base Compensation through
the Termination Date; (ii) amounts accrued under benefit plans in which
Executive is a participant as of the Termination Date.

 

(d)                                 Effect Of Termination Without Cause or For
Good Reason - Upon the termination of this Agreement pursuant to subsection 5(b)
hereof by Employer without Cause or by Executive for Good Reason, Executive
shall be entitled to payment of: (i) Base Compensation (at the rate in effect on
the date of such termination) and all benefits under Section 4(c) hereof for 36
months; and (ii) amounts accrued under benefit plans in which Executive is a
participant as of such termination date.

 

(e)                                  Effect Of Termination Following a Change of
Control – Notwithstanding any other provision in this Agreement to the contrary,
following a Change in Control as defined in Section 6 hereof, (a) if Executive
chooses to terminate his employment without Good Reason pursuant to Section 5(b)
hereof, such termination shall be treated as termination under Section 5(c)
hereof; (b) if Employer (or its successor) terminates Executive’s employment
without Cause pursuant to Section 5(b) hereof, such termination shall be treated
as a termination under Section 5(d) hereof, except that Executive shall receive
Base Compensation and benefits for the “Payout Period” (as defined below).  For
the purposes of this Agreement, “Payout Period” shall mean three (3) years and
includes Base Compensation for each year, bonus (equal to 33 % of Base
Compensation, times 3 years) and benefits.  If a Change in Control as defined in
Section 6 occurs within 6 months after Executive has been terminated Without
Cause or For Good Reason, then termination shall be treated as a termination
following a Change of Control, and Executive shall receive Base Compensation,
bonus and benefits as defined by the “Payout Period”.

 

(f)                                    Definitions of “Cause” and “Good Reason”
- For purposes of this Agreement, the terms “Cause” and “Good Reason” shall have
the following meanings:

 

3

--------------------------------------------------------------------------------


 

(i)                                     “Cause” shall mean (1) the failure of
Executive to perform his duties with Employer (other than any such failure
resulting from death or the inability of Executive to perform the essential
functions of his job, with or without a reasonable accommodation) or the
material breach of this Agreement by Executive if Employer gives notice of such
cause and it remains uncured for ten (10) days following such notice; (2) any
act by Executive of fraud or dishonesty with respect to any aspect of Employer’s
business; (3) drug or alcohol abuse or related behavior that impedes Executive’s
job performance or brings Executive or Employer into disrepute in the community;
(4) misappropriation of funds or any corporate opportunity: (5) a conviction or
affirmative finding by an appropriate administrative agency that Executive is
guilty of a felony or crime of moral turpitude (or a plea of nolo contendere
thereto); (6) acts by Executive attempting to secure or securing any personal
profit not fully disclosed to and approved by the Board in connection with any
transaction entered into on behalf of Employer; or (7) gross, willful or wanton
negligence or misconduct by Executive.

 

(ii)                                  “Good Reason” shall mean (1) a material
and adverse change in Executive’s status or position as an officer of Employer
or a material reduction in the duties and responsibilities previously exercised
by Executive, or any removal of Executive from or any failure to reappoint or
reelect Executive to such position, except in connection with the termination of
Executive’s service as an officer for Cause, or as a result of Executive’s death
or inability to perform the essential functions of his job, with or without a
reasonable accommodation, or (2) a reduction (other than for Cause) by Employer
in Executive’s Base Compensation as of the date hereof, or (3) a relocation of
Executive’s assigned place of employment outside the Dallas/Fort Worth Standard
Metropolitan Statistical Area without Executive’s consent, or (4) a Change of
Control.

 

(f)                                    Upon the termination of this Agreement by
Employer with Cause or by Executive without Good Reason, Employer shall have the
option, exercisable within ninety (90) days after the termination date, to
purchase all stock of Employer then owned by Executive at fair market value on
the date of termination, which shall be determined in good faith by the Board. 
In the event that Executive disagrees with the Board’s determination of fair
market value, it shall be determined by an independent certified public
accountant selected by the Board.  Payment for such stock shall, at Employer’s
option, be in cash or by promissory note in the amount of the fair market value,
bearing interest at 10% annum, and payable in no more than three equal annual
installments of principal, together with accrued interest.

 

(g)                                 Upon the termination of this Agreement by
Employer without Cause or by Executive with Good Reason, Executive shall have
the option, exercisable within ninety (90) days after the termination date, to
require Employer to purchase all stock of Employer then owned by Executive, the
valuation and payment terms to be determined as set out in (f) above.  Executive
(or his duly designated personal representative or executor) shall have the same
option to require Employer to purchase Executive’s stock in the event of
Executive’s death or permanent disability.  Such option must be exercised by
notice to Employer within ninety (90) days after Executive’s death or permanent
disability.

 

4

--------------------------------------------------------------------------------


 

(h)                                 Notwithstanding any provision to the
contrary in any of the Company’s stock option plans or agreements, in the event
of Executive’s permanent disability or death, any and all stock options that
have been granted to Executive by the Company shall be exercisable by Executive
and/or his successor, assigns, administrators or executors during the ten years
(plus any replacement options and or time extensions to the existing options)
that said stock option(s) are outstanding.

 

6.                                      Change in Control is defined as:

 

For purposes of this Plan, a Change in Control shall be deemed to have occurred
if:

 

(a)                                  a tender offer (or series of related
offers) shall be made and consummated for the ownership of 50% or more of the
outstanding voting securities of the Employer;

 

(b)                                 the Employer shall be merged or consolidated
with another corporation and as a result of such merger or consolidation less
than 50% of the outstanding voting securities of the surviving or resulting
corporation shall be owned in the aggregate by the former shareholders of the
Company, any employee benefit plan of the Company or its subsidiaries, and their
affiliates;

 

(c)                                  the Employer shall sell substantially all
of its assets to another corporation that is not wholly owned by the Company; or

 

(d)                                 a Person (as defined below) shall acquire
50% or more of the outstanding voting securities of the Company (whether
directly, indirectly, beneficially or of record).

 

For purposes of this Section, ownership of voting securities shall take into
account and shall include ownership as determined by applying the provisions of
Rule 13d-3(d)I)(i) (as in effect on the date hereof) under the Exchange Act. 
Also for purposes of this Section 6(b), Person shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof; however, a Person shall not include (1) the Employer or any of
its subsidiaries; (2) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries; (3) an
underwriter temporarily holding securities pursuant to an offering of such
securities; or (4) a corporation owned, directly or indirectly, by the
shareholders of the Employer in substantially the same proportion as their
ownership of stock of the Company.

 

7.                                      Non-Interference, Non-Solicitation and
Non-Competition Covenants

 

(a)                                  Pursuant to this Agreement, Executive has
agreed to become President and Chief Executive Officer of Employer and to comply
with a non-disclosure provision in Section 8. Executive recognizes and
acknowledges that he will be given access to certain of Employer’s Confidential
Information (as hereafter defined in Section 9(a)), and have access

 

5

--------------------------------------------------------------------------------


 

to and authority to develop relationships with customers of Employer because of
his position and status as an Employer’s President and Chief Executive Officer,
which he would not otherwise attain.  In consideration of the foregoing,
Executive agrees to comply with the terms of this Section 7.

 

(b)                                 The restraints imposed by this Section 7
shall apply during any period that Executive continues to receive payment of
Base Compensation hereunder, and for a period of one year thereafter (the
“Restricted Period”). Notwithstanding any other provision in this Agreement, if
Employer terminates Executive’s employment under Section 5(e) following a Change
in Control, the Restricted Period shall extend for a period ending one year
after the Payout Period.  In the event that any Court having jurisdiction should
find that the Restricted Period is so long and/or the scope (distance) (as set
forth below) is so broad as to constitute an undue hardship on Executive, then,
in such event only, the Restricted Period and area limitations shall be valid
for the maximum time and area for which they could be legally made and enforced.

 

(c)                                  During the Restricted Period, Executive
shall not, as an executive (other than an executive of Employer or an affiliate
thereof), employee, employer, stockholder, officer, director, partner,
consultant, advisor, proprietor, lender, provider of capital or other ownership,
operational or management capacity, directly or indirectly, (i) solicit or hire
any employee of Employer or otherwise interfere with or disrupt the employment
relationship between Employer and any employee, (ii) solicit or do business with
(a) Employer’s customers with whom Employer did business while Executive was
employed under this Agreement or (b) individuals or entities whom Executive met
as a result of his position with Employer while Executive was employed under
this Agreement, that results in competition with Employer in any county, parish
or other comparable jurisdiction within a state, province or nation located in
North America in which any of such customers have operations (other than
customers whose business relationship with Employer has terminated for at least
90 days) or in which Employer has conducted business while Executive was
employed under this Agreement (collectively, the “Restricted Area”), or (iii) be
associated with any entity engaged in the business of non-hazardous waste
disposal in the Restricted Area that results in competition with Employer (but
excluding association due to ownership of less than 5% of the outstanding
securities of any such entity).

 

(d)                                 Executive expressly recognizes and agrees
that the restraints imposed by this Section 7 are (i) reasonable as to time,
geographic limitation and scope of activity to be restrained; (ii) reasonably
necessary to the enjoyment by Employer of the value of its assets and to protect
its legitimate interests; and (iii) not oppressive.  Executive further expressly
recognizes and agrees that the restraints imposed by this Section 7 represent a
reasonable and necessary restriction for the protection of the legitimate
interests of Employer, that the failure by the Executive to observe and comply
with the covenants and agreements in this Section 7 will cause irreparable harm
to Employer, that it is and will continue to be difficult to ascertain the harm
and damages to Employer that such a failure by the Executive would cause, that
the consideration received by the Executive for entering into these covenants
and agreements is fair, that the covenants and agreements and their enforcement
will not deprive Executive of his ability to earn a reasonable living in the
waste disposal field or otherwise,

 

6

--------------------------------------------------------------------------------


 

and that Executive has acquired knowledge and skills in his field that will
allow him to obtain employment without violating these covenants and agreements.
Executive further expressly acknowledges that he has been encouraged to and has
consulted independent counsel, and has reviewed and considered this Agreement
with that counsel before executing this Agreement.

 

8.                                      Memoranda, Notes, Records, Etc. - All
memoranda, notes, records, customer lists or other documents made or compiled by
Executive or otherwise made available to him concerning the business of Employer
or its subsidiaries or affiliates shall be Employer’s property and shall be
delivered to Employer upon the expiration or termination of Executive’s
employment hereunder or at any other time upon request by Employer, and
Executive shall retain no copies of those documents. Executive shall never at
any time have or claim any right, title or interest in any material or matter of
any sort prepared for or used in connection with the business or promotion of
Employer.

 

9.                                      Nondisclosure

 

(a)                                  Executive hereby acknowledges that in
connection with his employment by Employer he will be exposed to and may obtain
certain information (including, without limitation, procedures, memoranda,
notes, records and customer and supplier lists whether such information has been
or is made, developed or compiled by Executive or otherwise has been or is made
available to him) regarding the business and operations of Employer and its
subsidiaries or affiliates.  Executive further acknowledges that such
information and procedures are unique, valuable, considered trade secrets and
deemed proprietary by Employer. For purposes of this Agreement, such information
and procedures shall be referred to as “Confidential Information,” except that
the following shall not be considered Confidential Information: (i) information
disclosed on a non-confidential basis to third parties by Employer (but not by
Executive in violation of this Agreement), (ii) information released from
confidential treatment by written consent of Employer, and (iii) information
lawfully available to the general public.

 

(b)                                 Executive agrees that all Confidential
Information is and will remain the property of Employer.  Executive further
agrees, for the duration of the Term and thereafter, to hold in the strictest
confidence all Confidential Information, and not to, directly or indirectly,
duplicate, sell, use, lease, commercialize, disclose or otherwise divulge to any
person or entity any portion of the Confidential Information or use any
Confidential Information for his own benefit or profit or allow any person,
entity or third party, other than Employer and authorized Executives of the
same, to use or otherwise gain access to any Confidential Information.

 

(c)                                  It is the intention of the parties that to
the extent any Confidential Information may constitute a “trade secret” as
defined by Texas common law, then, in addition to the remedies set forth in this
Agreement, Employer may elect to bring an action against Executive in the case
of any actual or threatened misappropriation of any such trade secret by
Executive.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Regardless of whether any of the
Confidential Information or any of the items set forth in Section 8 and this
Section 9 constitute a trade secret as defined by Texas common law, Executive
expressly recognizes and agrees that the restrictions contained in Section 8 of
this Agreement and this Section 9 represent a reasonable and necessary
protection of the legitimate interests of Employer, that his failure to observe
and comply with his covenants and agreements in those Sections will cause
irreparable harm to Employer, that it is and will continue to be difficult to
ascertain the harm and damages to Employer that such a failure by Executive
could cause, and that a remedy at law for such failure by Executive will be
inadequate.

 

10.                               Enforcement - The parties hereto recognize
that the covenants of Executive hereunder are special, unique and of
extraordinary character.  Accordingly, it is the intention of the parties that,
in addition to any other rights and remedies which Employer may have in the
event of any breach of said Sections, Employer shall be entitled, and hereby is
expressly and irrevocably authorized by Executive, inter alia, to demand and
obtain specific performance, including without limitation temporary and
permanent injunctive relief, and all other appropriate equitable relief against
Executive in order to enforce against Executive, or in order to prevent any
breach or any threatened breach by Executive of, the covenants and agreements
contained herein. In case of any breach of this Agreement, nothing herein
contained shall be construed to prevent Employer from seeking such other remedy
in the courts as it may elect or invoke.

 

11.                               Delegation of Duties and Assignment of Rights

 

(a)                                  Executive may not delegate the performance
of any of his obligations or duties hereunder, or assign any rights hereunder,
without the prior written consent of Employer. Any such purported delegation or
assignment in the absence of such written consent shall be null and void with no
force or effect.  Notwithstanding the foregoing, nothing herein shall prevent
Executive from delegating ministerial tasks to assistants of the type that are
normally assigned by executives to assistants.

 

(b)                                 Employer may not assign this Agreement
except with the prior written consent of Executive, except that Employer may
without Executive’s consent assign all of its rights and obligations under this
Agreement to the person or entity acquiring a majority of the assets or
outstanding stock of IESI or pursuant to a merger or consolidation of IESI.  In
the event of such an assignment by Employer, each reference in this Agreement to
Employer shall include the assignee from and after the date of such assignment.

 

(c)                                  In the event of a valid assignment pursuant
to this Section 11, this Agreement shall be binding on and inure to the benefit
of the parties hereto and their respective heirs, representatives, successors
and permitted assigns and any receiver, trustee in bankruptcy or representative
of the creditors of each such person.

 

12.                               Survival of Covenants - Notwithstanding
anything contained in this Agreement, upon the expiration of the Term or the
Restricted Period, as applicable, or in the event Executive’s employment is
terminated for any reason whatsoever, the covenants and agreements of

 

8

--------------------------------------------------------------------------------


 

Executive contained in Sections 7 (to the extent set forth therein), 8, 9, 10
and 12 and the covenants of Employer contained in Section 5 hereof shall survive
any such expiration or termination and shall not lapse except as provided
herein.

 

13.                               Warranty - Executive does hereby warrant that
he has not taken any action, and covenants that during the Term of this
Agreement, or the Restricted Period, as applicable, he shall take no such
action, that constitutes or will constitute a breach of any agreement concerning
confidential information and trade secrets, confidentiality, solicitation or
non-competition to which he is bound as a party.

 

14.                               Severability /Modification - If any term or
provision of this Agreement is held or deemed to be invalid or unenforceable in
whole or in part, by a court of competent jurisdiction, such term or provision
shall be ineffective to the extent of such invalidity or unenforceability
without rendering invalid or unenforceable the remaining terms and provisions of
this Agreement.

 

15.                               Governing Law - This agreement is entered into
in Texas, and the construction, validity and interpretation of this agreement
shall be governed by the laws of the State of Texas without regard to the laws
of conflicts of laws.

 

16.                               Effectiveness; Entire Agreement; Amendment -
This Agreement contains the entire understanding and agreement between the
parties relating to the subject matter hereof and, upon the execution hereof,
that certain Employment Agreement dated December 1, 2001 between IESI
Corporation and Executive is terminated and cancelled.  Neither this Agreement
nor any provision hereof may be waived, modified, amended, changed, discharged
or terminated, except by an agreement in writing signed by the party against
whom enforcement of any waiver, modification, change, amendment, discharge or
termination is sought.

 

17.                               Notices - Any notice required or permitted to
be given under the provisions of this Agreement shall be in writing and shall be
deemed to have been duly given on the date of delivery if delivered personally
to the party to whom notice is to be given (or to the appropriate address
below), or on the third day after mailing if mailed to the party to whom notice
is to be given by certified or registered mail, return receipt requested,
postage prepaid, or by courier, addressed as follows, or to such other person at
such other address as any party may request in writing to the other party to
this Agreement:

 

 

To Executive:

 

Charles F. Flood

 

 

 

6325 Mesa Ridge

 

 

 

Fort Worth, Texas 76180

 

 

 

 

 

To IESI:

 

IESI Corporation

 

 

 

2301 Eagle Parkway, Suite 200

 

 

 

Ft. Worth, Texas 76177

 

9

--------------------------------------------------------------------------------


 

Any party may change its address for purposes of this paragraph by giving the
other parties written notice of the new address in the manner set forth above.

 

18.       Headings - The section headings herein are for convenience only and
shall not be used in interpreting or construing this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
to be effective as of the Effective Date.

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ Charles F. Flood

 

CHARLES F. FLOOD

 

 

 

 

 

 

 

EMPLOYER:

 

 

 


 


IESI CORPORATION


 


 


 


 


 


 

 

BY:

/s/ Jeffrey J. Keenan

 

 

JEFFREY J. KEENAN
CHAIRMAN

 

10

--------------------------------------------------------------------------------